Name: Council Regulation (EU) NoÃ 1258/2012 of 28Ã November 2012 on the allocation of the fishing opportunities under the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force
 Type: Regulation
 Subject Matter: international affairs;  Europe;  Africa;  European construction;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 31.12.2012 EN Official Journal of the European Union L 361/85 COUNCIL REGULATION (EU) No 1258/2012 of 28 November 2012 on the allocation of the fishing opportunities under the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 15 November 2007, the Council adopted Regulation (EC) No 31/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar (1) (the Partnership Agreement). (2) A new Protocol to the Partnership Agreement was initialled on 10 May 2012 (the new Protocol). The new Protocol grants EU vessels fishing opportunities in waters in which Madagascar exercises its sovereignty or jurisdiction as regards fishing. (3) On 28 November 2012, the Council adopted Decision 2012/826/EU (2) on the signing and provisional application of the new Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period in which the new Protocol applies. (5) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (3) provides that if it appears that the fishing authorisations or the fishing opportunities allocated to the Union under the new Protocol are not fully utilised, the Commission will inform the Member States concerned. The absence of a reply within a time limit to be set by the Council is to be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. That time limit should be set. (6) Given that the Protocol is to be provisionally applied from the date of its signature and from 1 January 2013 at the earliest, this Regulation should apply from the date so determined, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities fixed under the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (the Protocol) shall be allocated among the Member States as follows: Type of Vessel Member State Fishing opportunities Tuna seiners Spain 21 France 18 Italy 1 Surface longliners over 100 GT Spain 17 France 9 Portugal 5 United Kingdom 3 Surface longliners of 100 GT or below France 22 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Partnership Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State, pursuant to Article 10 of Regulation (EC) No 1006/2008. 4. The time limit within which the Member States must confirm that they are not making full use of the fishing opportunities granted to them, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at 10 working days as from the date on which the Commission informs them that the fishing opportunities are not fully utilised. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of the signature of the Protocol and at the earliest from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2012. For the Council The President S. ALETRARIS (1) OJ L 15, 18.1.2008, p. 1. (2) See page 11 of this Official Journal. (3) OJ L 286, 29.10.2008, p. 33.